

Exhibit 10-b












FIRST AMENDMENT TO THE
QUOTA PURCHASE AND SALE
AGREEMENT DATED AS OF APRIL 29, 2013






by and among






MERITOR HEAVY VEHICLE SYSTEMS, LLC and


MERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.




and




RANDON S.A. IMPLEMENTOS E PARTICIPAÇÕES










Dated June 24th., 2013



















































DOCS - 01661.0109 - 3255848v9
11/07/2013 - 10:11:22
11/07/2013 - 10:55:00



--------------------------------------------------------------------------------



FIRST AMENDMENT TO THE
QUOTA PURCHASE AND SALE AGREEMENT DATED AS OF APRIL 29,
2013


THIS FIRST AMENDMENT TO THE QUOTA PURCHASE AND SALE AGREEMENT DATED AS OF APRIL
29, 2013 is made and entered into as of June 24th., 2013, by and among:


I.    I. MERITOR HEAVY VEHICLE SYSTEMS, LLC, a company duly organized and
existing under the laws of the State of Delaware, United States of America,
headquartered at 2135 West Maple Road, 48084, Troy, State of Michigan, United
States of America, enrolled with the Corporate Taxpayer Register of the Ministry
of Finance under CNPJ No. 05.732.826/0001-69, herein represented by its
undersigned legal representative(s), hereinafter referred to as “HVS”,


I.
II. MERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA., a company duly organized and
existing under the laws of Brazil, having its principal place of business in the
city of Osasco, State of São Paulo, at Rua Nathanael Tito Salmon, 409, CEP
06016-075, enrolled with the Corporate Taxpayer Register of the Ministry of
Finance under CNPJ No. 56.669.187/0001-75, herein represented by its undersigned
legal representative(s), hereinafter referred to as “MERITOR BRAZIL” and
together with HVS, the “Sellers”, and



III.    III. RANDON S.A. IMPLEMENTOS E PARTICIPAÇÕES, a publicly held
corporation duly organized and existing under the laws of Brazil, having its
principal place of business in the city of Caxias do Sul, State of Rio Grande do
Sul, at Avenida Abramo Randon, 770, CEP 95055-010, Interlagos District, enrolled
with the Corporate Taxpayer Register of the Ministry of Finance under CNPJ No.
89.086.144/0001-16, herein represented by its undersigned legal
representative(s), hereinafter referred to as “RANDON” or the “Purchaser”,


and also, as Intervening Parties,


II.
IV. MASTER SISTEMAS AUTOMOTIVOS LTDA., a company duly organized and existing
under the laws of Brazil, having its principal place of business in the city of
Caxias do Sul, State of Rio Grande do Sul, at Rua Atílio Andreazza, 3.520, CEP
95052-070, enrolled with the Corporate Taxpayer Register of the Ministry of
Finance under CNPJ No. 90.852.914/0001-73, herein represented by its undersigned
legal representative(s), hereinafter referred to as “MASTER”; and



V.     V. SUSPENSYS SISTEMAS AUTOMOTIVOS LTDA., a company duly organized and
existing under the laws of Brazil, having its principal place of business in the
city of Caxias do Sul, State of Rio Grande do Sul, at Avenida Abramo Randon,
1262, CEP 95055-010, enrolled with the Corporate Taxpayer Register of the
Ministry of Finance under CNPJ No. 10.523.280/0001-76, herein represented by its
undersigned legal representative(s), hereinafter referred to as “COMPANY”.


For the purposes below.

































DOCS - 01661.0109 - 3255848v9
11/07/2013 - 10:11:22
11/07/2013 - 10:55:00



--------------------------------------------------------------------------------



ARTICLE I


Section 1.1 Rectification. The Parties resolve to rectify the amount mentioned
in Section 2.2, item (b.1), and Section 4.1.1, item (e) (iii) of the Quota
Purchase and Sale Agreement dated as of April 29th, 2013 (the “Agreement”),
attributed to MERITOR BRAZIL by virtue of the distribution by MASTER of interest
on equity and dividends, from Four Million Three Hundred Sixty Seven Thousand
Five Hundred Twenty Five Brazilian Reais and Fifty Two Cents (R$ 4,367,525.52)
to Five Million One Hundred Thirty Eight Thousand Two Hundred Sixty Five
Brazilian Reais and Thirty Two Cents (R$ 5,138,265.32). The effects of this
rectification retroact to the Agreement date.






ARTICLE II


Section 2.1 The Parties resolve to modify the Section 2.2. (a.1) and (b.1),
which hereby shall be read as follows and which effects retroact to the
Agreement date:


“(a.1) The amount of Four Million Seven Hundred Twenty One Thousand Two Hundred
Fifty Brazilian Reais and Forty Five Cents (R$ 4,721,250.45) shall be paid
through the COMPANY to HVS as dividend and interest on equity as contemplated by
Section 4.1.1(e) and its correspondent amount in United States Dollars shall be
deducted from the amount mentioned in (a) above. The conversion of the Brazilian
Reais into United States Dollars shall be effected by applying the PTAX Rate in
force in the Business Day immediately preceding the payment date of the dividend
and interest on equity.”


“(b.1) The amount of Five Million One Hundred Thirty Eight Thousand Two Hundred
Sixty Five Brazilian Reais and Thirty Two Cents (R$ 5,138,265.32) shall be paid
through MASTER to MERITOR BRAZIL as dividend and interest on equity as
contemplated by Section 4.1.1(e) and its correspondent amount in United States
Dollars shall be deducted from the amount mentioned in (b) above. The conversion
of the Brazilian Reais into United States Dollars shall be effected by applying
the PTAX Rate in force in the Business Day immediately preceding the payment
date of the dividend and interest on equity.”


ARTICLE III


Section 3.1 The Parties resolve to complement the Section 7.1, which hereby
shall be read as follows and which effects retroact to the Agreement date:


“Section 7.1 Other Agreements. MERITOR BRAZIL and the Purchaser, which terms
shall include, for purposes of this Section 7.1, all present and future
affiliates of either Party who may hereafter own any of the Quotas in the
COMPANY or MASTER currently held by such Party, as the sole owners of all the
quotas representing the total corporate capital of MASTER, hereby agree and
commit to approve the distribution of dividends representing 100% of MASTER’s
Profits determined by its operational activity for the years of 2012, 2013 and
2014, therefore excluding the profits received by MASTER through equity
equivalence derived from eventual shareholding ownership. The relevant payment
of such dividends shall occur in April of each subsequent year. This resolution
shall be ratified and implemented by MERITOR BRAZIL and the Purchaser through a
proper resolution of quotaholders of MASTER to be held before the Closing Date,
and properly registered before the competent Board of Trade. For MASTER’s 2013
dividend, any interest on equity included in the dividend described in


Section 4.1.1(e)(iii) shall be excluded for purposes of this Section 7.1”.


ARTICLE IV


Section 4.1    Ratification.    All terms and conditions and further provisions
of the Agreement which have not been expressly modified herein are hereby
ratified, and shall remain in full force for all intents and purposes.



DOCS - 01661.0109 - 3255848v9
11/07/2013 - 10:11:22
11/07/2013 - 10:55:00



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto execute this agreement in five (5)
identical counterparts, along with the undersigned two (2) witnesses.


MERITOR HEAVY VEHICLE
SYSTEMS, LLC
By: /s/ Tania Mara Ferreira
Title: Attorney in Fact



MERITOR DO BRASIL SISTEMAS AUTOMOTIVOS LTDA.
By: /s/ [Signature Illegible]
Title:
By: [Signature Illegible]
Title:



RANDON S.A. IMPLEMENTOS E PARTICIPAÇÕES
By: /s/ [Signature Illegible]
Title:
By: [Signature Illegible]
Title:



MASTER SISTEMAS AUTOMOTIVOS LTDA.
By: /s/ [Signature Illegible]
Title:
By: [Signature Illegible]
Title:



SUSPENSYS SISTEMAS
AUTOMOTIVOS LTDA.
By: /s/ [Signature Illegible]
Title:
By: [Signature Illegible]
Title:









Witnesses:    


1. /s/ Carl Douglas Anderson II
Name: Carl Douglas Anderson II
Passport No. [Redacted]


2. /s/ [Signature Illegible]
Name:
Identity Card (RG): [Redacted]
CPF/MF: [Redacted]




[signature page of the First Amendment to the Quota Purchase and Sale Agreement
dated as of April 29, 2013 entered into June 24th., 2013]

DOCS - 01661.0109 - 3255848v9
11/07/2013 - 10:11:22
11/07/2013 - 10:55:00

